JUDGE CRENSHAW
delivered the opinion of the Court.
The power of attorney was a link in the chain of Ross’ title, and such an instrument as ought to be in his custody. According to a decision made at the present term, a evi- , i • 1 r - i • aence aliunde was not necessary to trace it to his possession ; his affidavit states positively that it was once in his possession, and that after making diligent search, he believes it tp be lost or mislaid. This was a sufficient shewing, according to the practice under the common law, and according to the provision of the statute, to admit the copy in evidence.
The certificate of a notary public, under his hand and seal, is evidence of his official acts. By statute, such certificate authenticating the proof, or acknowledgement *1380f a deed made in another state, is evidence of its execution. It is objected that the notary certifies only as to the signing and sealing, and not as to the delivery of the power of attorney. It is well settled in the books, that where the deed on its face purports to have been delivered, and is in possession of the party, claiming under it, proof of signing and sealing is sufficient prima facie evidence of its delivery and entire execution. Here the ■ power of attorney on its face, purports to have been delivered, as well as signed and sealed. Let the judgement be affirmed.

Bass v. Brooks, amo 44,